DETAILED ACTION
Applicant’s amendment of July 5, 2022 overcomes the following:
Rejection of claims 1-20 based on under 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1 and 12. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed July 5, 2022 with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly, as indicated below. It is noted the previously applied prior arts remain in effect. 
Regarding claims 1 and 12, Applicant asserts that “… Based on the paragraphs of Cofe cited in the outstanding office action, either the color restoration or the global mapping may be disclosed in Core, but the applicant asserts that, even though the provision of Cofe, the conventional technologies cannot effectively achieve color restoration and image enhancement at the same time, and neither can effectively solve the side effects such as zippering, color overlapping, moiré pattern, false color occurred on vertical horizontal edges produced in the process, as referring to background art (paragraph 0006) of the present application… Therefore, Cote fails to suggest one of the objectives of the claimed invention that can reconstruct brightness while performing color restoration at the same time and therefore the regional contrast in an image can be enhanced and as well the permeability of an overall picture can be increased. The applicant respectfully submits that the method or the circuitry of the claimed invention allows restoring the image with low side effect or without side effect using a limited storage device, and this limited storage device is particularly shared with the circuits for achieving the objective of color restoration and brightness enhancement… Moreover, in the circuitry for image demosaicing and contrast enhancement of the claimed invention, the color restoration circuit and the global mapping circuit are two separate circuits performing two different processes. Since the image-processing process always requires a large area used for memory circuit, as discussed above the circuit and the method of the claimed invention can reconstruct the image with low side effects or without side effects in a limited buffering space of a storage device, and the storage device acting as the buffer shared by the color restoration circuit and the global mapping circuit. Thus, the applicant asserts that, other than general discussion, Cofe fails to teach the above aspects of the claimed invention… It is respectfully submitted that Core fails to teach and suggest the claimed invention that the different circuits of the circuitry share the same buffer to achieve the image processing described above. At least for the foregoing reasons, independent claim 1 and claim 12, as amended, are patentable over Cote under 35 U.S.C. §102(a)(1) or 103… Accordingly, claims 2-11 and 13-20, which depend directly or indirectly from now allowable independent claim 1 and claim 12, are patentable as well” (Remarks, Pg. 9-12).
Applicant’s arguments with respect to “achieve color restoration and image enhancement at the same time, “solve the side effects such as zippering, color overlapping, moiré pattern, false color occurred on vertical horizontal edges produced in the process”, “reconstruct brightness while performing color restoration at the same time and therefore the regional contrast in an image can be enhanced and as well the permeability of an overall picture can be increased”, “restoring the image with low side effect or without side effect using a limited storage device, and this limited storage device is particularly shared with the circuits for achieving the objective of color restoration and brightness enhancement”, “in the circuitry for image demosaicing and contrast enhancement… the color restoration circuit and the global mapping circuit are two separate circuits performing two different processes” , “reconstruct the image with low side effects or without side effects in a limited buffering space of a storage device”, “the different circuits of the circuitry share the same buffer to achieve the image processing described above” are understood, but they are not relevant to the claims since these features are not being recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cote et al. (U.S. PG Publication No. 2012/0081578 A1), hereafter referred to as Cote.

Regarding claim 1, Cote discloses a circuitry (Fig. 1) for image demosaicing and contrast enhancement (Par. [0010-11]: an image signal processing system that includes back-end pixel processing unit that receives pixel data… the back-end processing unit receives luma/chroma image data and may be configured to apply… local tone mapping, bright, contrast, color adjustments… implementation of a raw pixel processing unit using a set of line buffers… Various logical units of the raw pixel processing unit may be implemented using the first and second subsets of line buffers in a shared manner… subset of line buffers may be used to implement lens shading correction logic, gain, offset, and clamping logic, and demosaicing logic; Par. [0017]: FIG. 1 is a simplified block diagram depicting components of an example of an electronic device that includes an imaging device and image processing circuitry configured to implement one or more of the image processing technique set forth in the present disclosure; Par. [0142-144]: processing image data acquired via one or more image sensing devices… techniques for detecting and correcting defective pixels, techniques for demosaicing a raw image pattern, techniques for sharpening a luminance image using a multi-scale unsharp mask, and techniques for applying lens shading gains to correct for lens shading irregularities. Further, it should be understood that the presently disclosed techniques may be applied to both still images and moving images (e.g., video)… electronic device 10 may provide for the processing of image data using one or more of the image processing techniques briefly discussed above, which may include defective pixel correction and/or detection techniques, lens shading correction techniques, demosaicing techniques, or image sharpening techniques, among others; Par. [0163-189]: the image processing circuitry 32 may provide for various image processing steps, such as defective pixel detection/correction, lens shading correction, demosaicing… the ISP-back-end logic 120 may provide for dynamic range compression of image data (often referred to as "tone mapping"), brightness, contrast, and color adjustments, as well as scaling logic for scaling the image data to a desired size or resolution (e.g., based upon a resolution of an output display device)… the raw image data processed by the ISP front-end logic 80 may be further processed by the ISP pipeline 82, which may perform various processing steps to demosaic the raw image data into full-color RGB data; a circuitry for image demosaicing and contrast enhancement (e.g. FIG. 1 depicts components of an example of an electronic device (i.e. a circuity) that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including techniques for demosaicing a raw image pattern, by using an image signal processing system that includes pixel processing that receives luma/chroma image data to apply tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments, as indicated above), for example), comprising:
a storage device used to temporarily store image data that includes an array of pixels, and each of the pixels represents a color (Par. [0004-6]: most digital imaging devices include an image sensor that provides a number of light-detecting elements (e.g., photodetectors) configured to convert light detected by the image sensor into an electrical signal. An image sensor may also include a color filter array that filters light captured by the image sensor to capture color information. The image data captured by the image sensor may then be processed by an image processing pipeline, which may apply a number of various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device, such as a monitor… Another image processing operation that may be applied to the image data captured by the image sensor is a demosaicing operation. Because the color filter array generally provides color data at one wavelength per sensor pixel, a full set of color data is generally interpolated for each color channel in order to reproduce a full color image (e.g., RGB image). Conventional demosaicing techniques generally interpolate values for the missing color data in a horizontal or a vertical direction, generally depending on some type of fixed threshold; Par. [0013-18]: a flexible memory input/output controller that is configured to the storing and reading of multiple types of pixels and pixel memory formats. For instance, the memory I/O controller may support the storing and reading of raw image pixels at various bits of precision, such as 8-bit, 10-bit, 12-bit, 14-bit, and 16-bit. Pixel formats that are unaligned with memory bytes (e.g., not being a multiple of 8-bits) may be stored in a packed manner. The memory I/O controller may also support various formats of RGB pixel sets and YCC pixel sets… FIG. 2 shows a graphical representation of a 2x2 pixel block of a Bayer color filter array that may be implemented in the imaging device of FIG. 1; Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; a storage device used to temporarily store image data that includes an array of pixels, and each of the pixels represents a color (e.g. a storage device, such as memory 18, which stores a variety of information used for various purposes, such as buffering or caching during operation (i.e. temporarily store image data) of the electronic device 10, including a color filter array (CFA) overlaid or disposed over a pixel array of an image sensor to capture color information, in which the image sensor utilizes a Bayer color filter array to provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB) (i.e. image data that includes an array of pixels, and each of the pixels represents a color), as indicated above), for example);
a color restoration circuit that receives the image data from the storage device and performs image interpolation for acquiring information of red, green and blue with respect to each image (Par. [0004-6]: most digital imaging devices include an image sensor that provides a number of light-detecting elements (e.g., photodetectors) configured to convert light detected by the image sensor into an electrical signal. An image sensor may also include a color filter array that filters light captured by the image sensor to capture color information. The image data captured by the image sensor may then be processed by an image processing pipeline, which may apply a number of various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device, such as a monitor… Another image processing operation that may be applied to the image data captured by the image sensor is a demosaicing operation. Because the color filter array generally provides color data at one wavelength per sensor pixel, a full set of color data is generally interpolated for each color channel in order to reproduce a full color image (e.g., RGB image). Conventional demosaicing techniques generally interpolate values for the missing color data in a horizontal or a vertical direction, generally depending on some type of fixed threshold; Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; a color restoration circuit that receives the image data from the storage device and performs image interpolation for acquiring information of red, green and blue with respect to each image (e.g. system includes image sensor which utilizes a Bayer color filter array to provide information regarding the intensity of the light received (i.e. acquired, obtained, etc.) by the camera 30 at the green, red, and blue wavelengths (i.e. color channels), whereby each image pixel records only one of the three colors (RGB), which is temporarily stored memory buffers during processing, as indicated above, and this information, which is referred to as "raw image data" or data in the "raw domain", is then processed using one or more demosaicing circuitry/logic (i.e. a color restoration circuit) and techniques to convert the raw image data into a full color image, by interpolating a set of red, green, and blue values for each pixel (i.e. receives the image data from the storage device and performs image interpolation for acquiring information of red, green and blue with respect to each image), as indicated above), for example); and
a global mapping circuit, obtaining the information of red, green and blue for the image data from the color restoration circuit, and using the information of green with respect to each region of the image data as brightness information of the region for brightness reconstruction, so as to perform a global mapping and output a color image undergoing color restoration and brightness reconstruction (Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; Par. [0313]: while the luma table lookup index may not have a color dependent gain applied thereto, but may be used to select the brightness attenuation factor from one of multiple luma tables depending upon the color of the current input pixel (e.g., as shown in FIG. 58, step 690). Alternatively, in another embodiment, multiple motion tables may be provided and a motion table lookup index (without a color dependent gain applied) may be used to select the first filtering coefficient (K) from a motion table corresponding to the color of the current input pixel (e.g., as shown in FIG. 58, step 689), while a single luma table may be provided for all color components, and wherein the luma table lookup index for selecting the brightness attenuation factor may be determined based upon a color dependent gain (e.g., as shown in FIG. 56, steps 681-682). Further, in one embodiment where a Bayer color filter array is utilized, one motion table and/or luma table may be provided for each of the red (R) and blue (B) color components, while a common motion table and/or luma table may be provided for both green color components (Gr and Gb); Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; Par. [0498-499]: raw processing logic 900 may perform various image processing operations, such as defective pixel detection and correction, lens shading correction, demosaicing, as well as applying gains for auto-white balance and/or setting a black level… the input signal 908 to the raw processing logic 900 may be the raw pixel output 109 (signal FEProcOut) from the ISP front-end logic 80 or the raw pixel data 112 from the memory 108… As a result of demosaicing operations performed within the raw processing logic 900, the image signal output 910 may be in the RGB domain, and may be subsequently forwarded to the RGB processing logic 902. For instance, as shown in FIG. 98, the RGB processing logic 902 receives the signal 916, which may be the output signal 910 or an RGB image signal 912 from the memory 108, depending on the present configuration of the selection logic 914. The RGB processing logic 902 may provide for various RGB color adjustment operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0535-578]: the noise reduction process may be carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering… Green non-uniformity (GNU) is generally characterized by a slight brightness difference between the Gr and Gb pixels given a uniformly illuminated flat surface. Without correcting or compensating for this non-uniformity, certain artifacts, such as a "maze" artifact, may appear in the full color image after demosaicing… second subset of line buffers is used to apply a second set of gain, offset, and clamping (GOC2) parameters and, subsequently, the second set of line buffers is also used to demosaic the raw image data, as shown at step 1176. The demosaiced RGB color data may then be sent downstream at step 1177 for additional processing by the RGB processing logic 902… As shown the RGB image signal 910 may be sent to the selection logic 914 and/or to the memory 108. The RGB processing logic 902 may receive the input signal 916, which may be RGB image data from the signal 910 or from the memory 108, as shown by signal 912, depending on the configuration of the selection logic 914. The RGB image data 916 may be processed by the RGB processing logic 902 to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0639]: it should be noted that although referred to as a local tone mapping block, the LTM logic 2202 may also be configured to implement global tone mapping in some instances; a global mapping circuit, obtaining the information of red, green and blue for the image data from the color restoration circuit, and using the information of green with respect to each region of the image data as brightness information of the region for brightness reconstruction, so as to perform a global mapping and output a color image undergoing color restoration and brightness reconstruction (e.g. image sensor utilizes a Bayer color filter array to provide information regarding the intensity (i.e. brightness, luminance, etc.) of the light received at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB), which is then processed using one or more demosaicing circuitry/logic and techniques to convert the raw image data into a full color image (i.e. output a color image), generally by interpolating a set of red, green, and blue values for each pixel, including a luma (i.e. brightness, illumination, etc.) table provided for green color components (Gr and Gb), in which a noise reduction (i.e. restoration, correction, adjustment, etc.) process is carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering, and Green non-uniformity (GNU) is generally characterized by a slight brightness difference between the Gr and Gb pixels given a uniformly illuminated flat surface (i.e. obtaining the information of red, green and blue for the image data from the color restoration circuit, and using the information of green with respect to each region of the image data as brightness information of the region for brightness reconstruction), as indicated above, which is submitted to further processing, including determining global gain parameter(s) corresponding to the color component of a current pixel to determine the global and local illuminants (i.e. intensities, brightness, luminance, etc.) and to determine various pixel filter thresholds for accumulating RGB values, and the RGB image data is processed to perform color adjustments operations, including color correction (i.e. color restoration), the application of color gains for auto-white balancing, as well as global tone mapping by using demosaicing circuitry/logic (i.e. a global mapping circuit to perform a global mapping and output a color image undergoing color restoration and brightness reconstruction), as indicated above), for example);
wherein the color restoration circuit and the global mapping circuit share the storage device which acts as a buffer for the circuitry for image demosaicing and contrast enhancement (Par. [0145-163]: electronic device 10 may include various internal and/or external components which contribute to the function of the device 10. Those of ordinary skill in the art will appreciate that the various functional blocks shown in FIG. 1 may comprise hardware elements (including circuitry)… image processing circuitry 32 may provide for various image processing steps, such as defective pixel detection/correction, lens shading correction, demosaicing, and image sharpening, noise reduction, gamma correction, image enhancement, color-space conversion, image compression, chroma sub-sampling, and image scaling operations, and so forth. In some embodiments, the image processing circuitry 32 may include various subcomponents and/or discrete units of logic that collectively form an image processing "pipeline" for performing each of the various image processing steps. These subcomponents may be implemented using hardware (e.g., digital signal processors or ASICs) or software, or via a combination of hardware and software components; Par. [0185-188]: As will be discussed further below with reference to FIGS. 134 to 142, one embodiment of the ISP-back-end logic 120 may provide for dynamic range compression of image data (often referred to as "tone mapping"), brightness, contrast, and color adjustments… as shown in FIG. 8, image data processed by the ISP back-end logic 120 may be output (signal 126) to the display device 28 for viewing by a user and/or may be further processed by a graphics engine or GPU. Additionally, output from the ISP back-end logic 120 may be sent to memory 108 (signal 122) and the display 28 may read the image data from memory 108 (signal 116), which may, in certain embodiments, be configured to implement one or more frame buffers; Par. [0498-499]: block diagram showing an embodiment of the ISP pipe logic 82 is depicted in FIG. 98. As illustrated, the ISP pipe logic 82 may include raw processing logic 900, RGB processing logic 902, and YCbCr processing logic 904. The raw processing logic 900 may perform various image processing operations, such as defective pixel detection and correction, lens shading correction, demosaicing, as well as applying gains for auto-white balance and/or setting a black leve… As a result of demosaicing operations performed within the raw processing logic 900, the image signal output 910 may be in the RGB domain, and may be subsequently forwarded to the RGB processing logic 902. For instance, as shown in FIG. 98, the RGB processing logic 902 receives the signal 916, which may be the output signal 910 or an RGB image signal 912 from the memory 108, depending on the present configuration of the selection logic 914. The RGB processing logic 902 may provide for various RGB color adjustment operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0578]: Referring back to FIG. 98, having now thoroughly described the operation of the raw pixel processing logic 900, which may output an RGB image signal 910, the present discussion will now focus on describing the processing of the RGB image signal 910 by the RGB processing logic 902. As shown the RGB image signal 910 may be sent to the selection logic 914 and/or to the memory 108. The RGB processing logic 902 may receive the input signal 916, which may be RGB image data from the signal 910 or from the memory 108, as shown by signal 912, depending on the configuration of the selection logic 914. The RGB image data 916 may be processed by the RGB processing logic 902 to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping, and so forth; Par. [0639]: … it should be noted that although referred to as a local tone mapping block, the LTM logic 2202 may also be configured to implement global tone mapping in some instances. For example, where the image frame includes an image scene with generally uniform characteristics (e.g., a scene of the sky), the region on which tone mapping is applied may include the entire frame. That is, the same tone mapping operator may be applied to all pixels of the frame; wherein the color restoration circuit and the global mapping circuit share the storage device which acts as a buffer for the circuitry for image demosaicing and contrast enhancement (e.g. electronic device includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including techniques for demosaicing a raw image pattern (i.e. the circuitry for image demosaicing), including logic (i.e. circuitry) for dynamic range compression of image data, often referred to as "tone mapping", brightness, contrast, and color adjustments (i.e. color restoration, tone mapping, and contrast enhancement circuitry), such as the ISP PIPE PROCESSING LOGIC and the ISP BACK-END PROCESSING LOGIC (ISP back-end logic) depicted in Fig. 98 and Fig. 134, respectively, as shown below:

    PNG
    media_image1.png
    553
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    797
    media_image2.png
    Greyscale


, for example, which include RGB processing logic 902, YCbCr processing logic 904, and brightness, contrast, color adjustment logic 2204 (i.e. color restoration and color enhancement circuits), respectively, and ISP local tone mapping (LTM) logic 2202, in which the LTM logic can be configured to implement global tone mapping (i.e. the global mapping circuit) also, including storage devices utilized in a shared manner by the logic units, such as the circuits/logic which use/share memory 108 (i.e. the color restoration circuit and the global mapping circuit share the storage device), as shown in Fig. 98 and Fig. 134 above, and the output from the ISP back-end logic is sent to memory 108 configured to implement one or more frame buffers during demosaicing and contrast adjustment process (i.e. which acts as a buffer for the circuitry for image demosaicing and contrast enhancement), as indicated above), for example).

Regarding claim 2, claim 1 is incorporated and Cote discloses the circuitry (Fig. 1), further comprising a brightness estimation circuit that obtains brightness of each of the pixels of the image data through a low-pass filter (Par. [0290-292]: filter 650 may be pixel-adaptive based upon motion and brightness characteristics. For instance, when pixel motion is high, the filtering strength may be reduced in order to avoid the appearance of "trailing" or "ghosting artifacts" in the resulting processed image, whereas the filtering strength may be increased when little or no motion is detected. Additionally, the filtering strength may also be adjusted based upon brightness data (e.g., "luma")… the filter coefficients are adjusted adaptively on a per pixel basis based at least partially upon motion and brightness data; Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; Par. [0534-564]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs; further comprising a brightness estimation circuit that obtains brightness of each of the pixels of the image data through a low-pass filter (e.g. determine global gain parameter(s) corresponding to the color component of a current pixel to determine the global and local illuminants (i.e. intensities, brightness, etc.) (i.e. obtains brightness of each of the pixels of the image data) by using 2D color histogram to determine global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values, including edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures, in which edge-adaptive thresholds are set based upon present lighting levels (i.e. obtains brightness of each of the pixels of the image data through a low-pass filter), as indicated above), for example).

Regarding claim 3, claim 2 is incorporated and Cote discloses the circuity (Fig. 1), further comprising a color mapping circuit that is used to reconstruct brightness with respect to red, green and blue of each pixel restored by the color restoration circuit (Par. [0010-11]: an image signal processing system that includes back-end pixel processing unit that receives pixel data… the back-end processing unit receives luma/chroma image data and may be configured to apply… local tone mapping, bright, contrast, color adjustments… implementation of a raw pixel processing unit using a set of line buffers… Various logical units of the raw pixel processing unit may be implemented using the first and second subsets of line buffers in a shared manner… subset of line buffers may be used to implement lens shading correction logic, gain, offset, and clamping logic, and demosaicing logic; Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; further comprising a color mapping circuit that is used to reconstruct brightness with respect to red, green and blue of each pixel restored by the color restoration circuit (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including an image sensor utilizes a Bayer color filter array to provide information regarding the intensity (i.e. brightness) of the light received at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB), which is then processed using one or more demosaicing techniques to convert the raw image data into a full color image, including determining global gain parameter(s) corresponding to the color component of a current pixel to determine the global and local illuminants (i.e. intensities, brightness, etc.) and to determine various pixel filter thresholds for accumulating RGB values, and the RGB image data is processed to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping (i.e. a color mapping circuit that is used to reconstruct brightness with respect to red, green and blue of each pixel restored by the color restoration circuit), as indicated above), for example).

Regarding claim 4, claim 1 is incorporated and Cote discloses the circuity (Fig. 1), further comprising an edge texture feature decision circuit that calculates directionality of each image while acquiring the image data from the storage device (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; further comprising an edge texture feature decision circuit that calculates directionality of each image while acquiring the image data from the storage device (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image (i.e. an edge texture feature decision circuit), including dynamic defect correction processing, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. calculates directionality of each image while acquiring the image data from the storage device), as indicated above), for example).

Regarding claim 5, claim 4 is incorporated and Cote discloses the circuity (Fig. 1), wherein the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; wherein the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including dynamic defect correction processing, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. wherein the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel), as indicated above), for example).

Regarding claim 6, claim 4 is incorporated and Cote discloses the circuity (Fig. 1), wherein the color restoration circuit performs color restoration based on the directionality for each pixel calculated by the edge texture feature decision circuit (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; wherein the color restoration circuit performs color restoration based on the directionality for each pixel calculated by the edge texture feature decision circuit (e.g. (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image (i.e. the edge texture feature decision circuit), including dynamic defect correction processing, wherein the locations of defective pixels are determined and corrected automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. the color restoration circuit performs color restoration based on the directionality for each pixel calculated by the edge texture feature decision circuit), as indicated above), for example).

Regarding claim 7, claim 4 is incorporated and Cote discloses the circuity (Fig. 1), further comprising a brightness estimation circuit that uses the information of green as brightness of the region while acquiring the directionality of each pixel from the edge texture feature decision circuit (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; further comprising a brightness estimation circuit that uses the information of green as brightness of the region while acquiring the directionality of each pixel from the edge texture feature decision circuit (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image (i.e. the edge texture feature decision circuit), including dynamic defect correction processing, wherein the locations of defective pixels are determined and corrected automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. the color restoration circuit performs color restoration based on the directionality for each pixel calculated by the edge texture feature decision circuit), whereby each image pixel records only one of the three colors (RGB), which is then processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel, including a luma (i.e. brightness, illumination, etc.) table provided for green color components (Gr and Gb), in which a noise reduction process is carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering, and Gh and Gv represent interpolated green values in the horizontal and vertical directions, respectively, in which filtered values Gh and Gv are determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) (i.e. a brightness estimation circuit that uses the information of green as brightness of the region while acquiring the directionality of each pixel), as indicated above), for example).

Regarding claim 12, Cote discloses an image-processing method, adapted to a circuitry for image demosaicing and enhancement [contrast enhancement] (Par. [0010-11]: an image signal processing system that includes back-end pixel processing unit that receives pixel data… the back-end processing unit receives luma/chroma image data and may be configured to apply… local tone mapping, bright, contrast, color adjustments… implementation of a raw pixel processing unit using a set of line buffers… Various logical units of the raw pixel processing unit may be implemented using the first and second subsets of line buffers in a shared manner… subset of line buffers may be used to implement lens shading correction logic, gain, offset, and clamping logic, and demosaicing logic; Par. [0017]: FIG. 1 is a simplified block diagram depicting components of an example of an electronic device that includes an imaging device and image processing circuitry configured to implement one or more of the image processing technique set forth in the present disclosure; Par. [0142-144]: processing image data acquired via one or more image sensing devices… techniques for detecting and correcting defective pixels, techniques for demosaicing a raw image pattern, techniques for sharpening a luminance image using a multi-scale unsharp mask, and techniques for applying lens shading gains to correct for lens shading irregularities. Further, it should be understood that the presently disclosed techniques may be applied to both still images and moving images (e.g., video)… electronic device 10 may provide for the processing of image data using one or more of the image processing techniques briefly discussed above, which may include defective pixel correction and/or detection techniques, lens shading correction techniques, demosaicing techniques, or image sharpening techniques, among others; Par. [0163-189]: the image processing circuitry 32 may provide for various image processing steps, such as defective pixel detection/correction, lens shading correction, demosaicing… the ISP-back-end logic 120 may provide for dynamic range compression of image data (often referred to as "tone mapping"), brightness, contrast, and color adjustments, as well as scaling logic for scaling the image data to a desired size or resolution (e.g., based upon a resolution of an output display device)… the raw image data processed by the ISP front-end logic 80 may be further processed by the ISP pipeline 82, which may perform various processing steps to demosaic the raw image data into full-color RGB data; an image-processing method, adapted to a circuitry for image demosaicing and contrast enhancement (e.g. FIG. 1 depicts components of an example of an electronic device (i.e. a circuity) that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques (i.e. methods, processes, step, etc.), including techniques for demosaicing a raw image pattern, by using an image signal processing system that includes pixel processing that receives luma/chroma image data to apply tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments, as indicated above), for example), comprising:
retrieving image data from a storage device, wherein the image data includes an array of pixels, and each of the pixels represents a color (Par. [0004-6]: most digital imaging devices include an image sensor that provides a number of light-detecting elements (e.g., photodetectors) configured to convert light detected by the image sensor into an electrical signal. An image sensor may also include a color filter array that filters light captured by the image sensor to capture color information. The image data captured by the image sensor may then be processed by an image processing pipeline, which may apply a number of various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device, such as a monitor… Another image processing operation that may be applied to the image data captured by the image sensor is a demosaicing operation. Because the color filter array generally provides color data at one wavelength per sensor pixel, a full set of color data is generally interpolated for each color channel in order to reproduce a full color image (e.g., RGB image). Conventional demosaicing techniques generally interpolate values for the missing color data in a horizontal or a vertical direction, generally depending on some type of fixed threshold; Par. [0013-18]: a flexible memory input/output controller that is configured to the storing and reading of multiple types of pixels and pixel memory formats. For instance, the memory I/O controller may support the storing and reading of raw image pixels at various bits of precision, such as 8-bit, 10-bit, 12-bit, 14-bit, and 16-bit. Pixel formats that are unaligned with memory bytes (e.g., not being a multiple of 8-bits) may be stored in a packed manner. The memory I/O controller may also support various formats of RGB pixel sets and YCC pixel sets… FIG. 2 shows a graphical representation of a 2x2 pixel block of a Bayer color filter array that may be implemented in the imaging device of FIG. 1; Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; retrieving image data from a storage device, wherein the image data includes an array of pixels, and each of the pixels represents a color (e.g. a storage device, such as memory 18, which stores a variety of information to be retrieved used for various purposes, such as buffering or caching during operation (i.e. temporarily store image data) of the electronic device 10, including a color filter array (CFA) overlaid or disposed over a pixel array of an image sensor to capture color information, in which the image sensor utilizes a Bayer color filter array to provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB) (i.e. retrieving image data from a storage device, wherein the image data includes an array of pixels, and each of the pixels represents a color), as indicated above), for example);
by a color restoration circuit of the circuitry, acquiring the image data from the storage device, and performing an image interpolation so as to obtain information of red, green and blue of every image (Par. [0004-6]: most digital imaging devices include an image sensor that provides a number of light-detecting elements (e.g., photodetectors) configured to convert light detected by the image sensor into an electrical signal. An image sensor may also include a color filter array that filters light captured by the image sensor to capture color information. The image data captured by the image sensor may then be processed by an image processing pipeline, which may apply a number of various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device, such as a monitor… Another image processing operation that may be applied to the image data captured by the image sensor is a demosaicing operation. Because the color filter array generally provides color data at one wavelength per sensor pixel, a full set of color data is generally interpolated for each color channel in order to reproduce a full color image (e.g., RGB image). Conventional demosaicing techniques generally interpolate values for the missing color data in a horizontal or a vertical direction, generally depending on some type of fixed threshold; Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; by a color restoration circuit of the circuitry, acquiring the image data from the storage device, and performing an image interpolation so as to obtain information of red, green and blue of every image (e.g. system includes image sensor which utilizes a Bayer color filter array to provide information regarding the intensity of the light received (i.e. acquired, obtained, etc.) by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB), which is stored during processing, as indicated above, and this information, which is referred to as "raw image data" or data in the "raw domain", is then processed using one or more demosaicing circuitry/logic (i.e. a color restoration circuit of the circuitry) and techniques (i.e. methods) to convert the raw image data into a full color image, by interpolating a set of red, green, and blue values for each pixel (i.e. acquiring the image data from the storage device, and performing an image interpolation so as to obtain information of red, green and blue of every image), as indicated above), for example);
by a global mapping circuit of the circuitry, performing global mapping while using the information of green of each region as brightness of the region (Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; Par. [0313]: while the luma table lookup index may not have a color dependent gain applied thereto, but may be used to select the brightness attenuation factor from one of multiple luma tables depending upon the color of the current input pixel (e.g., as shown in FIG. 58, step 690). Alternatively, in another embodiment, multiple motion tables may be provided and a motion table lookup index (without a color dependent gain applied) may be used to select the first filtering coefficient (K) from a motion table corresponding to the color of the current input pixel (e.g., as shown in FIG. 58, step 689), while a single luma table may be provided for all color components, and wherein the luma table lookup index for selecting the brightness attenuation factor may be determined based upon a color dependent gain (e.g., as shown in FIG. 56, steps 681-682). Further, in one embodiment where a Bayer color filter array is utilized, one motion table and/or luma table may be provided for each of the red (R) and blue (B) color components, while a common motion table and/or luma table may be provided for both green color components (Gr and Gb); Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; Par. [0498-499]: raw processing logic 900 may perform various image processing operations, such as defective pixel detection and correction, lens shading correction, demosaicing, as well as applying gains for auto-white balance and/or setting a black level… the input signal 908 to the raw processing logic 900 may be the raw pixel output 109 (signal FEProcOut) from the ISP front-end logic 80 or the raw pixel data 112 from the memory 108… As a result of demosaicing operations performed within the raw processing logic 900, the image signal output 910 may be in the RGB domain, and may be subsequently forwarded to the RGB processing logic 902. For instance, as shown in FIG. 98, the RGB processing logic 902 receives the signal 916, which may be the output signal 910 or an RGB image signal 912 from the memory 108, depending on the present configuration of the selection logic 914. The RGB processing logic 902 may provide for various RGB color adjustment operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0535-578]: the noise reduction process may be carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering… Green non-uniformity (GNU) is generally characterized by a slight brightness difference between the Gr and Gb pixels given a uniformly illuminated flat surface. Without correcting or compensating for this non-uniformity, certain artifacts, such as a "maze" artifact, may appear in the full color image after demosaicing… second subset of line buffers is used to apply a second set of gain, offset, and clamping (GOC2) parameters and, subsequently, the second set of line buffers is also used to demosaic the raw image data, as shown at step 1176. The demosaiced RGB color data may then be sent downstream at step 1177 for additional processing by the RGB processing logic 902… As shown the RGB image signal 910 may be sent to the selection logic 914 and/or to the memory 108. The RGB processing logic 902 may receive the input signal 916, which may be RGB image data from the signal 910 or from the memory 108, as shown by signal 912, depending on the configuration of the selection logic 914. The RGB image data 916 may be processed by the RGB processing logic 902 to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0639]: it should be noted that although referred to as a local tone mapping block, the LTM logic 2202 may also be configured to implement global tone mapping in some instances; by a global mapping circuit of the circuitry, performing global mapping while using the information of green of each region as brightness of the region (e.g. image sensor utilizes a Bayer color filter array to provide information regarding the intensity (i.e. brightness, luminance, etc.) of the light received at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB), which is then processed using one or more demosaicing circuitry/logic and techniques to convert the raw image data into a full color image (i.e. output a color image), generally by interpolating a set of red, green, and blue values for each pixel, including a luma (i.e. brightness, illumination, etc.) table provided for green color components (Gr and Gb), in which a noise reduction (i.e. restoration, correction, adjustment, etc.) process is carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering, and Green non-uniformity (GNU) is generally characterized by a slight brightness difference between the Gr and Gb pixels given a uniformly illuminated flat surface (i.e. obtaining the information of red, green and blue for the image data from the color restoration circuit, and using the information of green with respect to each region of the image data as brightness information of the region for brightness reconstruction), as indicated above, which is submitted to further processing, including determining global gain parameter(s) corresponding to the color component of a current pixel to determine the global and local illuminants (i.e. intensities, brightness, luminance, etc.) and to determine various pixel filter thresholds for accumulating RGB values, and the RGB image data is processed to perform color adjustments operations, including color correction (i.e. color restoration), the application of color gains for auto-white balancing, as well as global tone mapping by using demosaicing circuitry/logic (i.e. a global mapping circuit to perform a global mapping and output a color image undergoing color restoration and brightness reconstruction), as indicated above), for example); and
combining the restored information of red, green and blue for each of the pixels to output a color image undergoing color restoration and brightness reconstruction (Par. [0004-6]: most digital imaging devices include an image sensor that provides a number of light-detecting elements (e.g., photodetectors) configured to convert light detected by the image sensor into an electrical signal. An image sensor may also include a color filter array that filters light captured by the image sensor to capture color information. The image data captured by the image sensor may then be processed by an image processing pipeline, which may apply a number of various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device, such as a monitor… Another image processing operation that may be applied to the image data captured by the image sensor is a demosaicing operation. Because the color filter array generally provides color data at one wavelength per sensor pixel, a full set of color data is generally interpolated for each color channel in order to reproduce a full color image (e.g., RGB image). Conventional demosaicing techniques generally interpolate values for the missing color data in a horizontal or a vertical direction, generally depending on some type of fixed threshold; Par. [0154-162]: memory 18 may store a variety of information and may be used for various purposes. For example, the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10, including user interface functions, processor functions, and so forth. In addition, the memory 18 may be used for buffering or caching during operation of the electronic device 10. For instance, in one embodiment, the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28… the image sensor may include a CMOS image sensor (e.g., a CMOS active-pixel sensor (APS)) or a CCD (charge-coupled device) sensor. Generally, the image sensor in the camera 30 includes an integrated circuit having an array of pixels, wherein each pixel includes a photodetector for sensing light. As those skilled in the art will appreciate, the photodetectors in the imaging pixels generally detect the intensity of light captured via the camera lenses. However, photodetectors, by themselves, are generally unable to detect the wavelength of the captured light and, thus, are unable to determine color information… Accordingly, the image sensor may further include a color filter array (CFA) that may overlay or be disposed over the pixel array of the image sensor to capture color information. The color filter array may include an array of small color filters, each of which may overlap a respective pixel of the image sensor and filter the captured light by wavelength. Thus, when used in conjunction, the color filter array and the photodetectors may provide both wavelength and intensity information with regard to light captured through the camera, which may be representative of a captured image… the color filter array may include a Bayer color filter array, which provides a filter pattern that is 50% green elements, 25% red elements, and 25% blue elements… an image sensor that utilizes a Bayer color filter array may provide information regarding the intensity of the light received by the camera 30 at the green, red, and blue wavelengths, whereby each image pixel records only one of the three colors (RGB). This information, which may be referred to as "raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel; Par. [0313]: while the luma table lookup index may not have a color dependent gain applied thereto, but may be used to select the brightness attenuation factor from one of multiple luma tables depending upon the color of the current input pixel (e.g., as shown in FIG. 58, step 690). Alternatively, in another embodiment, multiple motion tables may be provided and a motion table lookup index (without a color dependent gain applied) may be used to select the first filtering coefficient (K) from a motion table corresponding to the color of the current input pixel (e.g., as shown in FIG. 58, step 689), while a single luma table may be provided for all color components, and wherein the luma table lookup index for selecting the brightness attenuation factor may be determined based upon a color dependent gain (e.g., as shown in FIG. 56, steps 681-682). Further, in one embodiment where a Bayer color filter array is utilized, one motion table and/or luma table may be provided for each of the red (R) and blue (B) color components, while a common motion table and/or luma table may be provided for both green color components (Gr and Gb); Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; Par. [0498-499]: raw processing logic 900 may perform various image processing operations, such as defective pixel detection and correction, lens shading correction, demosaicing, as well as applying gains for auto-white balance and/or setting a black level… the input signal 908 to the raw processing logic 900 may be the raw pixel output 109 (signal FEProcOut) from the ISP front-end logic 80 or the raw pixel data 112 from the memory 108… As a result of demosaicing operations performed within the raw processing logic 900, the image signal output 910 may be in the RGB domain, and may be subsequently forwarded to the RGB processing logic 902. For instance, as shown in FIG. 98, the RGB processing logic 902 receives the signal 916, which may be the output signal 910 or an RGB image signal 912 from the memory 108, depending on the present configuration of the selection logic 914. The RGB processing logic 902 may provide for various RGB color adjustment operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0535-578]: the noise reduction process may be carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering… Green non-uniformity (GNU) is generally characterized by a slight brightness difference between the Gr and Gb pixels given a uniformly illuminated flat surface. Without correcting or compensating for this non-uniformity, certain artifacts, such as a "maze" artifact, may appear in the full color image after demosaicing… second subset of line buffers is used to apply a second set of gain, offset, and clamping (GOC2) parameters and, subsequently, the second set of line buffers is also used to demosaic the raw image data, as shown at step 1176. The demosaiced RGB color data may then be sent downstream at step 1177 for additional processing by the RGB processing logic 902… As shown the RGB image signal 910 may be sent to the selection logic 914 and/or to the memory 108. The RGB processing logic 902 may receive the input signal 916, which may be RGB image data from the signal 910 or from the memory 108, as shown by signal 912, depending on the configuration of the selection logic 914. The RGB image data 916 may be processed by the RGB processing logic 902 to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0639]: it should be noted that although referred to as a local tone mapping block, the LTM logic 2202 may also be configured to implement global tone mapping in some instances; and combining the restored information of red, green and blue for each of the pixels to output a color image undergoing color restoration and brightness reconstruction (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques (i.e. methods), including techniques for demosaicing a raw image pattern, including "raw image data" or data in the "raw domain" which is processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel (i.e. combining the restored information of red, green and blue for each of the pixels), including a color filter array that filters light captured by the image sensor to capture color information, and the image data captured by the image sensor is then be processed by an image processing pipeline, which applies various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device (i.e. output a color image undergoing color restoration and brightness reconstruction), such as a monitor, by using an image signal processing system that includes pixel processing that receives luma/chroma (i.e. brightness/color) image data to apply global tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments (i.e. restoration, correction. etc.) (i.e. a color image undergoing color restoration and brightness reconstruction), as indicated above), for example);
wherein, the circuitry for color restoration and brightness reconstruction share the storage device which acts as a buffer for the color restoration circuit and the global mapping circuit of the circuitry for image demosaicing and contrast enhancement (Par. [0145-163]: electronic device 10 may include various internal and/or external components which contribute to the function of the device 10. Those of ordinary skill in the art will appreciate that the various functional blocks shown in FIG. 1 may comprise hardware elements (including circuitry)… image processing circuitry 32 may provide for various image processing steps, such as defective pixel detection/correction, lens shading correction, demosaicing, and image sharpening, noise reduction, gamma correction, image enhancement, color-space conversion, image compression, chroma sub-sampling, and image scaling operations, and so forth. In some embodiments, the image processing circuitry 32 may include various subcomponents and/or discrete units of logic that collectively form an image processing "pipeline" for performing each of the various image processing steps. These subcomponents may be implemented using hardware (e.g., digital signal processors or ASICs) or software, or via a combination of hardware and software components; Par. [0185-188]: As will be discussed further below with reference to FIGS. 134 to 142, one embodiment of the ISP-back-end logic 120 may provide for dynamic range compression of image data (often referred to as "tone mapping"), brightness, contrast, and color adjustments… as shown in FIG. 8, image data processed by the ISP back-end logic 120 may be output (signal 126) to the display device 28 for viewing by a user and/or may be further processed by a graphics engine or GPU. Additionally, output from the ISP back-end logic 120 may be sent to memory 108 (signal 122) and the display 28 may read the image data from memory 108 (signal 116), which may, in certain embodiments, be configured to implement one or more frame buffers; Par. [0498-499]: block diagram showing an embodiment of the ISP pipe logic 82 is depicted in FIG. 98. As illustrated, the ISP pipe logic 82 may include raw processing logic 900, RGB processing logic 902, and YCbCr processing logic 904. The raw processing logic 900 may perform various image processing operations, such as defective pixel detection and correction, lens shading correction, demosaicing, as well as applying gains for auto-white balance and/or setting a black leve… As a result of demosaicing operations performed within the raw processing logic 900, the image signal output 910 may be in the RGB domain, and may be subsequently forwarded to the RGB processing logic 902. For instance, as shown in FIG. 98, the RGB processing logic 902 receives the signal 916, which may be the output signal 910 or an RGB image signal 912 from the memory 108, depending on the present configuration of the selection logic 914. The RGB processing logic 902 may provide for various RGB color adjustment operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping; Par. [0578]: Referring back to FIG. 98, having now thoroughly described the operation of the raw pixel processing logic 900, which may output an RGB image signal 910, the present discussion will now focus on describing the processing of the RGB image signal 910 by the RGB processing logic 902. As shown the RGB image signal 910 may be sent to the selection logic 914 and/or to the memory 108. The RGB processing logic 902 may receive the input signal 916, which may be RGB image data from the signal 910 or from the memory 108, as shown by signal 912, depending on the configuration of the selection logic 914. The RGB image data 916 may be processed by the RGB processing logic 902 to perform color adjustments operations, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping, and so forth; Par. [0639]: … it should be noted that although referred to as a local tone mapping block, the LTM logic 2202 may also be configured to implement global tone mapping in some instances. For example, where the image frame includes an image scene with generally uniform characteristics (e.g., a scene of the sky), the region on which tone mapping is applied may include the entire frame. That is, the same tone mapping operator may be applied to all pixels of the frame; wherein, the circuitry for color restoration and brightness reconstruction share the storage device which acts as a buffer for the color restoration circuit and the global mapping circuit of the circuitry for image demosaicing and contrast enhancement (e.g. electronic device includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including techniques for demosaicing a raw image pattern (i.e. the circuitry for image demosaicing), including logic (i.e. circuitry) for dynamic range compression of image data, often referred to as "tone mapping", brightness, contrast, and color adjustments (i.e. color restoration, tone mapping, and contrast enhancement circuitry), such as the ISP PIPE PROCESSING LOGIC and the ISP BACK-END PROCESSING LOGIC (ISP back-end logic) depicted in Fig. 98 and Fig. 134, respectively, as shown below:

    PNG
    media_image1.png
    553
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    797
    media_image2.png
    Greyscale


, for example, which include RGB processing logic 902, YCbCr processing logic 904, and brightness, contrast, color adjustment logic 2204 (i.e. color restoration and color enhancement circuits), respectively, and ISP local tone mapping (LTM) logic 2202, in which the LTM logic can be configured to implement global tone mapping (i.e. the global mapping circuit) also, including storage devices utilized in a shared manner by the logic units, such as the circuits/logic which use/share memory 108 (i.e. the color restoration circuit and the global mapping circuit share the storage device), as shown in Fig. 98 and Fig. 134 above, and the output from the ISP back-end logic is sent to memory 108 configured to implement one or more frame buffers during demosaicing and contrast adjustment process (i.e. which acts as a buffer for the color restoration circuit and the global mapping circuit of the circuitry for image demosaicing and contrast enhancement), as indicated above), for example).


Regarding claim 13, claim 12 is incorporated and Cote discloses the method (Par. [0017]), wherein brightness of each pixel of the image data is obtained through a low-pass filter and brightness reconstruction is performed upon information of red, green and blue of each pixel (Par. [0290-292]: filter 650 may be pixel-adaptive based upon motion and brightness characteristics. For instance, when pixel motion is high, the filtering strength may be reduced in order to avoid the appearance of "trailing" or "ghosting artifacts" in the resulting processed image, whereas the filtering strength may be increased when little or no motion is detected. Additionally, the filtering strength may also be adjusted based upon brightness data (e.g., "luma")… the filter coefficients are adjusted adaptively on a per pixel basis based at least partially upon motion and brightness data; Par. [0380-390]: analyzing light intensity amplitudes for the pixels under uniform illumination… a radial gain component Gr may be computed using the distance R and global gain parameter corresponding to the color component of the current pixel (Equation 14). The radial gain component Gr may be used to determine the total gain… adjust the current color temperature area as the light source is changing. Further, the 2D color histogram may be utilized to determine the global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values; Par. [0534-564]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs; wherein brightness of each pixel of the image data is obtained through a low-pass filter and brightness reconstruction is performed upon information of red, green and blue of each pixel (e.g. determine global gain parameter(s) corresponding to the color component of a current pixel to determine the global and local illuminants (i.e. intensities, brightness, etc.) (i.e. obtain brightness of each of the pixels of the image data) by using 2D color histogram to determine global and local illuminants and to determine various pixel filter thresholds for accumulating RGB values (i.e. brightness reconstruction is performed upon information of red, green and blue of each pixel), including edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures, in which edge-adaptive thresholds are set based upon present lighting levels (i.e. brightness of each pixel of the image data is obtained through a low-pass filter), as indicated above), for example).

Regarding claim 14, claim 12 is incorporated and Cote discloses the method (Par. [0017]), wherein, directionality for each pixel is calculated while acquiring the image data from the storage device (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; wherein, directionality for each pixel is calculated while acquiring the image data from the storage device (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image, including dynamic defect correction processing, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. directionality for each pixel is calculated while acquiring the image data from the storage device), as indicated above), for example), and the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; and the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including dynamic defect correction processing, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. the directionality of each pixel indicates a gradient trend between the pixel and its adjacent pixel), as indicated above), for example).

Regarding claim 15, claim 14 is incorporated and Cote discloses the method (Par. [0017]), wherein the color restoration is performed based on the directionality of each pixel (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; wherein the color restoration is performed based on the directionality of each pixel (e.g. (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image, including dynamic defect correction processing, wherein the locations of defective pixels are determined and corrected automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. wherein the color restoration is performed based on the directionality of each pixel), as indicated above), for example).

Regarding claim 16, claim 14 is incorporated and Cote discloses the method (Par. [0017]), wherein, while acquiring the directionality for each pixel of the image data, the information of green is taken as brightness of the region (Par. [0355-361]: defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; Par. [0534-594]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs… image sharpening logic 1183 may be configured to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image. As will be appreciated, image sharpening may improve the perceived image resolution; wherein, while acquiring the directionality for each pixel of the image data, the information of green is taken as brightness of the region (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques, including image sharpening logic, which is used to perform picture sharpening and edge enhancement processing to increase texture and edge details in the image, including dynamic defect correction processing, wherein the locations of defective pixels are determined and corrected automatically based upon directional gradients computed using neighboring pixels of the same color, whereby each image pixel records only one of the three colors (RGB), which is then processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel, including a luma (i.e. brightness, illumination, etc.) table provided for green color components (Gr and Gb), in which a noise reduction process is carried out by correcting for non-uniformity on the green color components (Gb and Gr), and then performing horizontal filtering and vertical filtering, and Gh and Gv represent interpolated green values in the horizontal and vertical directions, respectively, in which filtered values Gh and Gv are determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) (i.e. while acquiring the directionality for each pixel of the image data, the information of green is taken as brightness of the region), as indicated above), for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, as applied above, in view of Andrus et al. (U.S. PG Publication No. 2010/0195901 A1), hereafter referred to Andrus.

Regarding claim 8, claim 7 is incorporated and Cote discloses the circuity (Fig. 1), but fails to teach the following as further recited in claim 8.
However, teaches Andrus teaches further comprising an image segmentation circuit that obtains a base layer image and a detail layer image from the image data (Par. [0043]: input image is first separated into luminance and color channels. The tone mapping process then uses… the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer; an image segmentation circuit that obtains a base layer image and a detail layer image from the image data (e.g. input image is first separated (i.e. segmented, divided, etc.) into luminance and color channels and the tone mapping process then uses the luminance (i.e. brightness) channel as the input to a bilateral filter, in which the output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer, as indicated above), for example).
Cote and Andrus are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the image signal processing system that includes back-end pixel processing that receives pixel data, luma/chroma image data, and applies tone mapping, brightness, contrast, and color adjustments (as disclosed by Cote) with an image segmentation circuit that obtains a base layer image and a detail layer image from the image data (as taught by Andrus, Abstract, Par. [0043]) to improve the quality of demosaiced, tone mapped pixel value outputs of images (Andrus, Abstract, Par. [0002, 0107, 0110, 0133]).

Regarding claim 9, claim 8 is incorporated and the combination of Cote and Andrus, as a whole, teaches the circuity (Cote, Fig. 1), wherein the base layer image is obtained by performing a low-pass filtering in a vertical direction or a horizontal direction based on the directionality of each pixel (Cote, Par. [0534-564]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs; wherein the base layer image is obtained by performing a low-pass filtering in a vertical direction or a horizontal direction based on the directionality of each pixel (e.g. filtered values image Gh and Gv, which represent interpolated green values in the horizontal and vertical directions, are determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color, including low pass filtering applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs by determining locations of pixels based upon directional gradients computed using neighboring pixels of the same color (i.e. the base layer image is obtained by performing a low-pass filtering in a vertical direction or a horizontal direction based on the directionality of each pixel), as indicated above), for example), and the detail layer image is obtained by subtracting the base layer image data from the image data (Andrus, Par. [0043-44]: input image is first separated into luminance and color channels. The tone mapping process then uses the log.sub.10 of the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer… The DETAIL layer, generated by subtracting the bilateral filter output from the log-luminance channel, necessarily contains all of the high-frequency noise components present in the input image; and the detail layer image is obtained by subtracting the base layer image data from the image data (e.g. DETAIL layer is generated by subtracting the bilateral filter output from the log-luminance channel containing components present in the input image (i.e. subtracting the base layer image data from the image data) as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Regarding claim 10, claim 8 is incorporated and the combination of Cote and Andrus, as a whole, teaches the circuity (Cote, Fig. 1), wherein the global mapping circuit performs mapping to the base layer image (Par. [0059-62]: a method for automatically determining the compression ratio, c, input parameter to the bilateral tone mapping operator based on key scene parameters derived from either the original input image, the bilateral filter or some other substantially similar image processing technique. The bilateral tone mapping compression ratio, c, is used to scale the BASE layer that was generated by running the bilateral filter over the log-luminance channel of the original image. The current invention provides a mechanism to automatically derive a reasonable value for this ratio… One simple way to compute an image's digital key value is to take the ratio of the arithmetic average of the bilateral filter output (the BASE layer) to the range of values present in the BASE layer; wherein the global mapping circuit performs mapping to the base layer image (e.g. automatically determining the compression ratio, c, input parameter to bilateral tone mapping (i.e. global mapping) operator based on key scene parameters derived from either the original input image, the bilateral filter or some other substantially similar image processing technique, in which a bilateral tone mapping compression ratio, c, is used to scale the BASE layer that was generated by running the bilateral filter over the log-luminance channel of the original image (i.e. mapping to the base layer image), as indicated above), for example) for mapping same pixel values to a same value so as to perform brightness reconstruction upon each of the pixels (Cote, Par. [0323-361]: the filtering may be done per color component using same colored pixels. Thus, the filtering coefficients may be selected based not only on the phase of the current DDA position, but also the color of the current pixel… defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; wherein the global mapping circuit performs mapping to the base layer image for mapping same pixel values to a same value so as to perform brightness reconstruction upon each of the pixels (e.g. image signal processing system that includes pixel processing that receives luma/chroma (i.e. brightness/color) image data to apply global tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments (i.e. restoration, correction. etc.) (i.e. perform brightness reconstruction upon each of the pixels), including dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. same pixel values) by utilizing one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients in order to perform color/brightness correction, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping (i.e. to perform a global mapping and output a color image), as indicated above), for example), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Regarding claim 11, claim 10 is incorporated and the combination of Cote and Andrus, as a whole, teaches the circuity (Cote, Fig. 1), further comprising an image blending circuit that is used to combine the image data after mapping the pixel values and the detail layer image (Andrus, Par. [0034-44]: algorithms which map high dynamic range sources onto low dynamic range output displays, or tone mapping operators, have become an important part of a modern digital image processing work flow and will become even more important as high dynamic range imaging sources become more readily available. Tone mapping operators can be divided into two main categories, global operators which use a single transform for every pixel, and local operators which separately transform groups of spatially proximate pixels… input image is first separated into luminance and color channels. The tone mapping process then uses the log.sub.10 of the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer… The DETAIL layer, generated by subtracting the bilateral filter output from the log-luminance channel, necessarily contains all of the high-frequency noise components present in the input image; an image blending circuit that is used to combine the image data after mapping the pixel values and the detail layer image (e.g. output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer, in which a compression factor, CF, is calculated by reducing the contrast of the BASE layer by some input compression ratio c, adding  (i.e. combining, blending, etc.) the DETAIL layer to the reduced contrast BASE layer, and then exponentiating and scaling by the original input luminance to produce the tone mapped output image (i.e. combine the image data after mapping the pixel values and the detail layer image), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Regarding claim 17, claim 16 is incorporated and Cote discloses the method (Par. [0017]), but fails to teach the following as further recited in claim 17.
However, teaches Andrus teaches further comprising obtaining a base layer image and a detail layer image from the image data (Par. [0043]: input image is first separated into luminance and color channels. The tone mapping process then uses… the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer; obtaining a base layer image and a detail layer image from the image data (e.g. input image is first separated (i.e. segmented, divided, etc.) into luminance and color channels and the tone mapping process then uses the luminance (i.e. brightness) channel as the input to a bilateral filter, in which the output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Regarding claim 18, claim 17 is incorporated and the combination of Cote and Andrus, as a whole, teaches the method (Cote, Par. [0017]), wherein the base layer image is obtained by performing a low-pass filtering in a vertical direction and a horizontal direction based on the directionality of each pixel (Cote, Par. [0534-564]: the noise reduction logic 934 may be configured to implements two-dimensional edge-adaptive low pass filtering to reduce noise in the image data while maintaining details and textures. The edge-adaptive thresholds may be set (e.g., by the control logic 84) based upon the present lighting levels, such that filtering may be strengthened under low light conditions… A demosaicing technique that may be implemented by the demosaicing logic 940 will now be described in accordance with one embodiment. On the green color channel, missing color samples may be interpolated using a low pass directional filter on known green samples and a high pass (or gradient) filter on the adjacent color channels (e.g., red and blue). For the red and blue color channels, the missing color samples may be interpolated in a similar manner, but by using low pass filtering on known red or blue values and high pass filtering on co-located interpolated green values… horizontal and vertical filtering may be applied to the Bayer pattern to obtain the vertical and horizontal filtered values Gh and Gv, which may represent interpolated green values in the horizontal and vertical directions, respectively. The filtered values Gh and Gv may be determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color (R or B) to obtain a high frequency signal at the locations of the missing green samples… demosaicing on the red and blue color channels may be performed by interpolating red and blue values at the green pixels of the Bayer image pattern, interpolating red values at the blue pixels of the Bayer image pattern, and interpolating blue values at the red pixels of the Bayer image pattern. In accordance with the present discussed techniques, missing red and blue pixel values may be interpolated using low pass filtering based upon known neighboring red and blue pixels and high pass filtering based upon co-located green pixel values, which may be original or interpolated values (from the green channel demosaicing process discussed above) depending on the location of the current pixel. Thus, with regard to such embodiments, it should be understood that interpolation of missing green values may be performed first, such that a complete set of green values (both original and interpolated values) is available when interpolating the missing red and blue samples… reduce the appearance of certain demosaicing artifacts in the final image. At step 1108, low pass filtering and high pass filtering as applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs; wherein the base layer image is obtained by performing a low-pass filtering in a vertical direction and a horizontal direction based on the directionality of each pixel (e.g. filtered values image Gh and Gv, which represent interpolated green values in the horizontal and vertical directions, are determined using a low pass filter on known neighboring green samples in addition to using directional gradients of the adjacent color, including low pass filtering applied in horizontal and vertical directions to determine horizontal and vertical filtering outputs by determining locations of pixels based upon directional gradients computed using neighboring pixels of the same color (i.e. the base layer image is obtained by performing a low-pass filtering in a vertical direction and a horizontal direction based on the directionality of each pixel), as indicated above), for example), and the detail layer image is obtained by subtracting the base layer image from the image data(Andrus, Par. [0043-44]: input image is first separated into luminance and color channels. The tone mapping process then uses the log.sub.10 of the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer… The DETAIL layer, generated by subtracting the bilateral filter output from the log-luminance channel, necessarily contains all of the high-frequency noise components present in the input image; and the detail layer image is obtained by subtracting the base layer image data from the image data (e.g. DETAIL layer is generated by subtracting the bilateral filter output from the log-luminance channel containing components present in the input image (i.e. subtracting the base layer image data from the image data) as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Regarding claim 19, claim 18 is incorporated and the combination of Cote and Andrus, as a whole, teaches the method (Cote, Par. [0017]), wherein, while performing global mapping upon the base layer image (Par. [0059-62]: a method for automatically determining the compression ratio, c, input parameter to the bilateral tone mapping operator based on key scene parameters derived from either the original input image, the bilateral filter or some other substantially similar image processing technique. The bilateral tone mapping compression ratio, c, is used to scale the BASE layer that was generated by running the bilateral filter over the log-luminance channel of the original image. The current invention provides a mechanism to automatically derive a reasonable value for this ratio… One simple way to compute an image's digital key value is to take the ratio of the arithmetic average of the bilateral filter output (the BASE layer) to the range of values present in the BASE layer; wherein, while performing global mapping upon the base layer image (e.g. automatically determining the compression ratio, c, input parameter to bilateral tone mapping (i.e. global mapping) operator based on key scene parameters derived from either the original input image, the bilateral filter or some other substantially similar image processing technique, in which a bilateral tone mapping compression ratio, c, is used to scale the BASE layer that was generated by running the bilateral filter over the log-luminance channel of the original image (i.e. while performing global mapping upon the base layer image), as indicated above), for example), mapping same pixel values to a same value so as to perform brightness reconstruction upon each of the pixels (Cote, Par. [0323-361]: the filtering may be done per color component using same colored pixels. Thus, the filtering coefficients may be selected based not only on the phase of the current DDA position, but also the color of the current pixel… defective pixel correction is performed independently for each color component (e.g., R, B, Gr, and Gb for a Bayer pattern). Generally, the front-end DPDC logic 738 may provide for dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color… DPDC logic 738 may utilize one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients. If a current pixel is identified as being defective, the value of the defective pixel may be replaced with the value of a horizontal neighboring pixel… dynamic defect correction may in the ISP pipe logic 82 may also consider pixel gradients in both horizontal and vertical directions; mapping same pixel values to a same value so as to perform brightness reconstruction upon each of the pixels (e.g. image signal processing system that includes pixel processing that receives luma/chroma (i.e. brightness/color) image data to apply global tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments (i.e. restoration, correction. etc.) (i.e. perform brightness reconstruction upon each of the pixels), including dynamic defect correction, wherein the locations of defective pixels are determined automatically based upon directional gradients computed using neighboring pixels of the same color (i.e. same pixel values) by utilizing one or more horizontal neighboring pixels of the same color on each side of a current pixel to determine if the current pixel is defective using pixel-to-pixel directional gradients in order to perform color/brightness correction, including color correction (e.g., using a color correction matrix), the application of color gains for auto-white balancing, as well as global tone mapping, as indicated above), for example), for example).

Regarding claim 20, claim 19 is incorporated and the combination of Cote and Andrus, as a whole, teaches the method (Cote, Par. [0017]), wherein, after mapping the pixel values, the image data is combined with the detail layer image so as to output the color image undergoing color restoration and brightness reconstruction (Andrus, Par. [0034-44]: algorithms which map high dynamic range sources onto low dynamic range output displays, or tone mapping operators, have become an important part of a modern digital image processing work flow and will become even more important as high dynamic range imaging sources become more readily available. Tone mapping operators can be divided into two main categories, global operators which use a single transform for every pixel, and local operators which separately transform groups of spatially proximate pixels… input image is first separated into luminance and color channels. The tone mapping process then uses the log.sub.10 of the luminance channel, Y, as the input to a bilateral filter. The output of the bilateral filter is labeled the BASE layer, and is then used to compute a DETAIL layer… The DETAIL layer, generated by subtracting the bilateral filter output from the log-luminance channel, necessarily contains all of the high-frequency noise components present in the input image; wherein, after mapping the pixel values, the image data is combined with the detail layer image so as to output the color image undergoing color restoration and brightness reconstruction (e.g. FIG. 1 depicts components of an example of an electronic device that includes an imaging device and image processing circuitry (i.e. programable computers, logic, etc.) configured to implement one or more image processing techniques (i.e. methods), including techniques for demosaicing a raw image pattern, including "raw image data" or data in the "raw domain" which is processed using one or more demosaicing techniques to convert the raw image data into a full color image, generally by interpolating a set of red, green, and blue values for each pixel (i.e. combining the restored information of red, green and blue for each of the pixels), including a color filter array that filters light captured by the image sensor to capture color information, and the image data captured by the image sensor is then be processed by an image processing pipeline, which applies various image processing operations to the image data to generate a full color image that may be displayed for viewing on a display device (i.e. output a color image undergoing color restoration and brightness reconstruction), such as a monitor, by using an image signal processing system that includes pixel processing that receives luma/chroma (i.e. brightness/color) image data to apply global tone mapping, bright (i.e. brightness, illumination, etc.), contrast, color adjustments (i.e. restoration, correction. etc.) (i.e. a color image undergoing color restoration and brightness reconstruction) by using output of the bilateral filter, labeled the BASE layer, and is then used to compute a DETAIL layer, in which a compression factor, CF, is calculated by reducing the contrast of the BASE layer by some input compression ratio c, adding  (i.e. combining, blending, etc.) the DETAIL layer to the reduced contrast BASE layer, and then exponentiating and scaling by the original input luminance to produce the tone mapped output image (i.e. the image data is combined with the detail layer image so as to output the color image undergoing color restoration and brightness reconstruction), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 8.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668